United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2154
Issued: May 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 31, 2008 appellant, through his attorney, filed a timely appeal from October 4,
2007 and April 24, 2008 merit decisions of the Office of Workers’ Compensation Programs
terminating his compensation for refusing suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation under
5 U.S.C. § 8106(c) on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
On June 6, 2006 appellant, then a 45-year-old transportation security screener, filed a
claim for an injury to his right eye occurring on May 30, 2006 when a fan blew sand that had

spilled from a bag into his face. The Office accepted the claim for photophobia of the right eye.
Appellant stopped work on May 31, 2006 and received compensation for total disability.1
In a report dated May 8, 2007, Dr. Izak F. Wessels, a Board-certified ophthalmologist,
related that appellant could return to light-duty work with restrictions against use of the right eye
and the requirement that he wear an eye patch.
On May 9, 2007 the employing establishment offered appellant a light-duty position
beginning May 9, 2007 as a screener with restrictions against use of his right eye.
In a note dated May 24, 2007, Dr. Wessels asserted that appellant “cannot legally drive
due to visual field loss and severe photophobia.”
By letter dated May 31, 2007, the employing establishment noted that appellant related
that he could not drive and had submitted a physician’s note documenting his inability to drive.
The employing establishment maintained that it was his “responsibility to provide his own
transportation to work.”
On June 8, 2007 the Office informed the employing establishment that its May 9, 2007
job offer was not valid because it did not include “the salary amount and location of the job.”
In a work restriction evaluation dated June 14, 2007, Dr. Wessels found that appellant
could perform both his usual job and that, if unable to perform his usual job, he could work eight
hours per day with restrictions due to “severe disabling photophobia.” He further indicated that
he was unable to state the number of hours that appellant could work pending a diagnosis.
Dr. Wessels found that he had no limitation in performing any activity except as a result of his
severe photophobia. He determined that appellant could sit, walk and stand for six to eight hours
daily and listed no other specific limitations.
On June 26, 2007 the employing establishment offered appellant a full-time limited-duty
position in screening with restrictions on using his right eye and the requirement that he wear an
eye patch. Appellant rejected the position, citing his inability to drive.
On July 18, 2007 the Office notified appellant that the limited-duty position offered by
the employing establishment was suitable and that his reason for refusing the position was not
acceptable. It advised him of the provisions of 5 U.S.C. § 8106(c)(2) governing the refusal of
suitable employment and afforded him an additional 30 days to accept the position.
By letter dated August 21, 2007, the Office informed appellant that it had considered his
reasons for refusing the position and determined that they were invalid. It provided him 15 days
to accept the position or have his compensation terminated.
By decision dated October 4, 2007, the Office terminated appellant’s compensation on
the grounds that he refused an offer of suitable work under section 8106(c)(2). It based its
1

Appellant returned to limited-duty employment on September 6, 2006 but stopped work again on
September 7, 2006.

2

finding that he was capable of performing the offered position on Dr. Wessels’ June 14, 2007
work restriction evaluation.
On October 17, 2007 appellant requested either a telephonic oral hearing or review of the
written record.
In a report dated November 8, 2007, Dr. David A. Rankine, a Board-certified neurologist,
diagnosed a corneal abrasion. On December 31, 2007 Dr. Wessels found that appellant could
resume work without restrictions. On January 21, 2008 he indicated that appellant had increased
“visual disability” and was therefore unable “to perform normal activities, including working.”
On February 6, 2008 the Office accepted “other disorder” of the right optic nerve.
In a report dated February 25, 2008, Dr. Wessels diagnosed right and left severe ptosis
and photophobia. He stated, “Because of his severe visual disability and photophobia it is not
possible for him to function within a usual illumination climate. I believe that his ocular
discomfort also will materially interfere with his ability to function in a reasonable and
appropriate manner with possible combative clients.”
On February 27, 2008 appellant requested a review of the written record in lieu of a
telephonic hearing. On April 3, 2008 the Office accepted right eye dermatoses as causally
related to his work injury. On April 9, 2008 it accepted chronic pain syndrome of the right optic
nerve.
By decision dated April 24, 2008, the hearing representative affirmed the October 4, 2007
decision after finding that it was appropriate at the time of issuance. She found, however, that
the evidence was currently sufficient to warrant further development of the case record and
instructed the Office upon return of the case record to refer appellant for a second opinion
evaluation.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 Section 8106(c)(2) of the Federal Employees’
Compensation Act3 provides that a partially disabled employee who refuses or neglects to work
after suitable work is offered to, procured by or secured for the employee is not entitled to
compensation.4 To justify termination of compensation, the Office must show that the work
offered was suitable and must inform appellant of the consequences of refusal to accept such
employment.5 Section 8106(c) will be narrowly construed as it serves as a penalty provision,

2

Linda D. Guerrero, 54 ECAB 556 (2003).

3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

5

Ronald M. Jones, 52 ECAB 190 (2000).

3

which may bar an employee’s entitlement to compensation based on a refusal to accept a suitable
offer of employment.6
Section 10.517(a) of the Act’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.7 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.8
Before compensation can be terminated, however, the Office has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, establishing that a position has been offered within the employee’s
work restrictions and setting for the specific job requirements of the position.9 In other words, to
justify termination of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, it
has the burden of showing that the work offered to and refused by appellant was suitable.10
Once the Office establishes that the work offered is suitable, the burden shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.11 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.12 Office
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.13
ANALYSIS
The Office accepted that appellant sustained right eye photophobia and dermatomes and
chronic pain syndrome of the right optic nerve as a result of sand blowing into his face on
May 30, 2006. It paid him compensation for total disability until October 4, 2007, when it
terminated his compensation for refusing suitable work.
The Board finds that the Office improperly terminated appellant’s compensation as the
medical evidence failed to establish that he was capable of performing the position offered by the
employing establishment. In determining that the full-time limited-duty position in screening
6

Joan F. Burke, 54 ECAB 406 (2003).

7

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 5.

8

Id. at § 10.516.

9

See Linda Hilton, 52 ECAB 476 (2001).

10

Id.

11

20 C.F.R. § 10.517(a).

12

Gayle Harris, 52 ECAB 319 (2001).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(3) (July 1997).

4

offered by the employing establishment was suitable, the Office relied upon the opinion of his
attending physician, Dr. Wessels.
In a report dated May 8, 2007, Dr. Wessels found that appellant could work if he did not
use his right eye and wore an eye patch. In a work restriction evaluation dated June 14, 2007, he
opined both that he could perform his usual position and that he could work full time with
restrictions. Dr. Wessels determined that appellant could sit, walk and stand for six to eight
hours per day and had no physical limitations except for those resulting from his photophobia.
He, however, characterized the photophobia as severe and disabling. Dr. Wessels further
indicated on the work restriction evaluation that he was unable to specifically state the number of
hours that appellant could work pending a diagnosis. As his opinion is equivocal in nature, it is
insufficient to meet the Office’s burden of proof to establish that appellant could perform the
duties of the offered position.14
Additionally, on June 26, 2007 appellant refused the limited-duty position in screening as
he was unable to drive due to his work injury. On May 24, 2007 Dr. Wessels asserted that he
was unable to “legally drive due to visual field loss and severe photophobia.” Under the Office’s
procedure and Board precedent, an inability to travel to work because of residuals of the
employment injury is an acceptable reason for rejecting an offer of suitable work.15
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation on the
grounds that he refused an offer of suitable work.

14

See Ricky S. Storms, 52 ECAB 349 (2001).

15

Supra note 13 at Chapter 2.814.5(a)(5) (July 1996); Mary E. Woodard, 57 ECAB 211 (2005); Janice S.
Hodges, 52 ECAB 379 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 24, 2008 and October 4, 2007 are reversed.
Issued: May 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

6

